Order, Family Court, New York County, entered September 29, 1977, adjudging the appellant to be a juvenile delinquent for committing the equivalent of first degree robbery and sentencing him to two years’ probation, reversed, on the law, and the matter remanded for a new hearing, without costs. The appellant was charged with forcibly stealing a bicycle on the East River Drive on the lower east side of Manhattan. The complainant identified him. The defense was an alibi. It was contended that the appellant, with his sister, went to a shop on 34th Street to buy a present for their mother, and then took the subway up to 86th Street to meet the sister’s boyfriend for lunch. The trial court considered the alibi "inherently incredible”. This was an a priori conclusion. It was not beyond the realm of possibility that this juvenile would shop, even though it was the first time, for a present for his mother on 34th Street. The court having applied ari erroneous intuitive standard to the evidence, we reverse and remand for a new hearing. Concur—Kupferman, J. P., Sandler, Sullivan, Lane and Bloom, JJ.